Case
Case1:11-cv-08726-LTS-HBP Document
     3:20-cv-00738-JAM Document    300 Filed
                                85-17  Filed06/19/14
                                             08/24/20 Page
                                                       Page2 1ofof
                                                                 113
                                                                   9
Case
Case1:11-cv-08726-LTS-HBP Document
     3:20-cv-00738-JAM Document    300 Filed
                                85-17  Filed06/19/14
                                             08/24/20 Page
                                                       Page3 2ofof
                                                                 113
                                                                   9
Case
Case1:11-cv-08726-LTS-HBP Document
     3:20-cv-00738-JAM Document    300 Filed
                                85-17  Filed06/19/14
                                             08/24/20 Page
                                                       Page4 3ofof
                                                                 113
                                                                   9
Case
Case1:11-cv-08726-LTS-HBP Document
     3:20-cv-00738-JAM Document    300 Filed
                                85-17  Filed06/19/14
                                             08/24/20 Page
                                                       Page5 4ofof
                                                                 113
                                                                   9
Case
Case1:11-cv-08726-LTS-HBP Document
     3:20-cv-00738-JAM Document    300 Filed
                                85-17  Filed06/19/14
                                             08/24/20 Page
                                                       Page6 5ofof
                                                                 113
                                                                   9
Case
Case1:11-cv-08726-LTS-HBP Document
     3:20-cv-00738-JAM Document    300 Filed
                                85-17  Filed06/19/14
                                             08/24/20 Page
                                                       Page7 6ofof
                                                                 113
                                                                   9
Case
Case1:11-cv-08726-LTS-HBP Document
     3:20-cv-00738-JAM Document    300 Filed
                                85-17  Filed06/19/14
                                             08/24/20 Page
                                                       Page8 7ofof
                                                                 113
                                                                   9
Case
Case1:11-cv-08726-LTS-HBP Document
     3:20-cv-00738-JAM Document    300 Filed
                                85-17  Filed06/19/14
                                             08/24/20 Page
                                                       Page9 8ofof
                                                                 113
                                                                   9
Case
 Case1:11-cv-08726-LTS-HBP Document85-17
      3:20-cv-00738-JAM Document    300 Filed
                                         Filed06/19/14
                                               08/24/20Page
                                                        Page109ofof113
                                                                    9
